Exhibit 10.2

FORM OF

ZALE CORPORATION

NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN, AS AMENDED

RESTRICTED STOCK UNITS

PLAN AGREEMENT

 

 

 

 

 

 

 

 

Participant

 

Issue Date

 

Number of Units

 

 

 

Grant

 

Zale Corporation (the “Company”) has granted to the Participant named above, as
of the Issue Date, the above number of Restricted Stock Units, subject to the
terms and conditions set forth in this Plan Agreement and in the Zale
Corporation Non-Employee Director Equity Compensation Plan, as amended (the
“Plan”).

 

 

 

Issue Date

 

The Issue Date for the Restricted Stock Units granted to the Participant
pursuant to this Plan Agreement shall be the date set forth above.

 

 

 

Vesting Date

 

The Restricted Stock Units issued pursuant to this Plan Agreement shall vest on
__________________ (the “Vesting Date”).

 

 

 

Consequences of Vesting

 

Upon the vesting of the Restricted Stock Units pursuant to the terms of the Plan
and this Plan Agreement, the Company promptly shall cause to be delivered to the
Participant a number of shares of Company Stock equal to the above number of
Restricted Stock Units (and any additional Restricted Stock Units or other
amounts credited with respect to Dividend Equivalents), unless the Board of
Directors in its sole discretion determines that payment shall be made instead
by delivering an amount of cash equal to the Fair Market Value thereof. A
Participant or, at the time of the grant, the Board of Directors may elect to
defer such receipt of the delivery of shares of Company Stock that would
otherwise be due to the Participant by virtue of the vesting of a Restricted
Stock Unit, provided such deferral election is made in accordance with the
requirements of Section 409A of the Code. Any such election shall be made
pursuant to an election form attached hereto. Notwithstanding the foregoing,
such shares may be subject to restrictions on transfer as a result of applicable
securities laws.

 

 

 

No Dividends or Voting Rights

 

The Participant shall not be entitled to receive dividend payments with respect
to the Restricted Stock Units and shall have no voting rights with respect to
the Restricted Stock Units. Unless otherwise provided by the Board of Directors
the Participant shall be entitled to receive, currently or on a deferred basis,
Dividend Equivalents with respect to the number of shares of Company Stock
covered by the Restricted Stock Units. The Board of Directors may provide that
the Dividend Equivalents shall be deemed to have been reinvested in additional
Restricted Stock Units or otherwise reinvested and may provide that the Dividend
Equivalents are subject to the same Vesting Date and other conditions as the
Restricted Stock Units.

 


 

Restrictions on Transfer

 

Prior to payment of a Restricted Stock Unit, no transfer of the Participant’s
rights with respect to the Restricted Stock Unit, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted. Immediately
upon any attempt to transfer such rights, such Restricted Stock Unit, and all of
the rights related thereto, shall be forfeited by the Participant.

 

 

 

Termination of Directorship

 

In the event a Participant’s resignation or removal for Cause as a member of the
Board of Directors, all Restricted Stock Units granted to such Participant which
have not vested as of the date of such resignation or removal (and any
additional Restricted Stock Units or other amounts credited with respect to
Dividend Equivalents) shall immediately be forfeited.

 

 

 

Misc.

 

Upon the occurrence of a Change in Control, all outstanding Restricted Stock
Units which have not theretofore vested shall immediately vest.

 

 

 

 

 

Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Plan.

 

 

 

 

 

Zale Corporation

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Officer

 

 

 

 

 

 

 

 

I hereby agree to be bound by all the terms and

 

 

conditions of this Plan Agreement and the Plan.

 

 

 

 

 

 

 

 

 

 

 

 

Participant

 


 

Deferral Election Under the

Non-Employee Director

Equity Compensation Plan

 

The undersigned director of Zale Corporation, a Delaware corporation (the
“Company”), pursuant to Section 8A(f) of the Non-Employee Director Equity
Compensation Plan (the “Plan”), hereby elects to defer delivery of any shares of
Company Stock that otherwise would be due to him by virtue of the vesting of a
Restricted Stock Unit until the earliest of the following events (check one):

 

____       Six months after the date of his separation from service from the
Company (whether by resignation, removal, death or otherwise)

 

____       The following date:  ______________________

 

____       The occurrence of a “Change in Control” as defined in the Plan

 

This Deferral Election shall apply to all awards of Restricted Stock Units to
the undersigned pursuant to the Plan until this election is revoked; provided
that this Deferral Election shall become irrevocable with respect to Restricted
Stock Units granted in any calendar year on the last day of the immediately
preceding calendar year.

 

IN WITNESS WHEREOF, the undersigned has executed this Deferral Election this
_____ date of _________, 20____.

 

 

 

 

 

 

 

 

 

 

 

Print name:

 

 

 